 

NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL,
IN A FORM ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.

 

MARIZYME, INC.

 

COMMON SHARE PURCHASE WARRANT

 

Warrant No.__001_____

Original Issue Date: May 12, 2019

Initial Holder: Inversiones Da Vinca LTD, El Retiro 5101, Vitacura,, Santiago
Chile, 7630227

No. of Common Shares Subject to Warrant:

22,727

Initial Exercise Price Per Share: $3.00 (subject to the adjustment pursuant to
Section 9)

Expiration Time: 5:00 p.m., New York time, on May 11, 2022

 

Marizyme, Inc., a Nevada corporation (the “Company”), hereby certifies that, for
value received, the Initial Holder shown above, or its permitted registered
assigns (the “Holder”), is entitled to purchase from the Company up to the
number of Common Shares (the “Common Shares”), shown above (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at the exercise price
shown above (as may be adjusted from time to time as provided herein, the
“Exercise Price”), at any time and from time to time on or after the original
issue date indicated above (the “Original Issue Date”) and through and including
the expiration time shown above (the “Expiration Time”), and subject to the
following terms and conditions:

 

This Warrant is being issued pursuant to a Subscription Agreement, dated May 12,
2019 (the “Agreement”), by and between the Company and the Initial Holder.

 

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Agreement.

 

2. List of Warrant Holders. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the Initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder from time to time). The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

3. List of Transfers; Restrictions on Transfer. The Company shall register any
transfer of all or any portion of this Warrant in the Warrant Register, upon
surrender of this Warrant, with the Form of Assignment attached hereto duly
completed and signed, to the Company at its address specified herein. Upon any
such registration or transfer, a new Warrant to purchase Common Shares, in
substantially the form of this Warrant (any such new Warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the New Warrant that the Holder has in respect of this Warrant.

 

4. Exercise and Duration of Warrant.

 

(a) All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by this Section 4 at any time and from time to
time on or after the Original Issue Date and through and including the
Expiration Time. At the Expiration Time, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value and this
Warrant shall be terminated and shall no longer be outstanding.

 

(b) The Holder may exercise this Warrant by delivering to the Company: (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”), completed
and duly signed, and (ii) if such Holder is not utilizing the cashless exercise
provisions set forth in this Warrant, payment by wire transfer of immediately
available funds to an account designated by the Company of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised.
The Holder shall be required to deliver the original Warrant in order to effect
an exercise hereunder. The date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” Execution and delivery of the Exercise Notice shall have the same effect
as cancellation of the original Warrant and issuance of a New Warrant evidencing
the right to purchase the remaining number of Warrant Shares.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

(c) Notwithstanding anything contained herein to the contrary, if at the time of
exercise hereof there is no effective registration statement registering, or the
prospectus contained therein is not available for the issuance of the Warrant
Shares to the Holder, the Holder may, in its sole discretion, exercise this
Warrant for all or any portion of the Warrant Shares for which no effective
registration statement is available and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Exercise Price, elect instead to receive upon such exercise the “Net
Number” of Common Shares determined according to the following formula (a
“Cashless Exercise”):

 

Net Number =

(A x B) – (A x C)

 

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised. 

 

B= the average of the closing prices of the Common Shares on the three (3)
Trading Days immediately preceding the Exercise Date. 

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise. 

 

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, assuming the Holder is not an affiliate of the Company, it
is intended that the Warrant Shares issued in a Cashless Exercise shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the closing date of the
Offering pursuant to which the Company was obligated to issue this Warrant.

 

(d) The Company will not close its shareholder books or records in any manner
which prevents the timely exercise of this Warrant pursuant to the terms hereof.

 

5. Company Repurchase Rights. The Company may elect, at its option, to
repurchase the Warrant, with respect to all or a portion of the Warrant Shares
issuable upon exercise of the Warrant, at a price of $3.00 per Warrant Share, if
and when the closing price of the Common Shares on any registered national stock
exchange or in the over-the-counter market equals or exceeds $4.00 per share for
twenty (20) consecutive trading days. The Company shall provide written notice
of its election to repurchase the all or a portion of the Warrant, which notice
shall set forth the portion of the Warrant to be repurchased, the aggregate
consideration to be paid for such repurchase and the time and place for the
closing of the repurchase.

 

6.Delivery of Warrant Shares. 

 

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three (3) Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares issuable upon such exercise containing the legend referred to in Section
4.(g) of the Agreement or a substantially similar legend. Certificates
representing Warrant Shares shall be eligible for removal of the restrictive
legend: (i) following any sale of such Warrant Shares pursuant to the plan of
distribution in an effective registration statement (in compliance with any
prospectus delivery requirements) or (ii) following a sale or transfer of such
Warrant Shares pursuant to Rule 144 (assuming the transferee is not an Affiliate
of the Company), or (iii) while such Warrant Shares are eligible for sale by the
Holder or its transferred without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions. “Trading Day”
shall mean a date on which the Company’s Common Shares trade on its principal
trading market. The Holder, or any Person permissibly so designated by the
Holder to receive Warrant Shares, shall be deemed to have become the holder of
record of such Warrant Shares as of the Exercise Date. The Company shall, upon
the written request of the Holder, use commercially reasonable efforts to
deliver, or cause to be delivered, Warrant Shares hereunder electronically
through the Depository Trust and Clearing Corporation or another established
clearing corporation performing similar functions, if available; provided, that,
the Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through the
Depository Trust and Clearing Corporation. If as of the time of exercise the
Warrant Shares constitute restricted or control securities, the Holder, by
exercising, agrees not to resell them except in compliance with all applicable
securities laws.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

(b) To the extent permitted by law, the Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Common Shares upon exercise of the Warrant as required
pursuant to the terms hereof.

 

(c) If the Company fails to cause its transfer agent to transmit to the Holder a
certificate or the certificates (either physical or electronic) representing the
Warrant Shares pursuant to the terms hereof by applicable delivery date, then,
the Holder will have the right to rescind such exercise.

 

7. Charges, Taxes and Expenses. Issuance and delivery of certificates for Common
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or the Warrants in a name other than that of the Holder. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares upon
exercise hereof.

 

8. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

 

9. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Shares, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 10). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

10. Certain Adjustments to Exercise Price. The Exercise Price and number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 10.

 

(a) Adjustments for Share Splits and Combinations and Share Distributions. If
the Company shall at any time or from time to time after the date hereof, effect
a share split or combination of the outstanding Common Shares or pay a share
distribution in Common Shares, then the Exercise Price shall be proportionately
adjusted. Any adjustments under this Section 9(a) shall be effective at the
close of business on the date the share split or combination becomes effective
or the date of payment of the share distribution, as applicable.

 

(b) Merger Sale, Reclassification, etc. In case of any: (i) consolidation or
merger (including a merger in which the Company is the surviving entity), (ii)
sale or other disposition of all or substantially all of the Company’s assets or
distribution of property to shareholders (other than distributions payable out
of earnings or retained earnings), or reclassification, change or conversion of
the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
Holder of this Warrant, upon the exercise hereof at any time thereafter shall be
entitled to receive, in lieu of the Common Shares or other securities and
property receivable upon the exercise hereof prior to such consolidation,
merger, sale or other disposition, reclassification, change, conversion or
reorganization, the stock or other securities or property to which such Holder
would have been entitled upon such consummation if such Holder had exercised
this Warrant immediately prior thereto.

 

11. No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the closing price of one Warrant Share as
reported by the applicable Trading Market on the Exercise Date.

 

12. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be delivered in
accordance with the procedures set forth in Section 6(e) of the Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

13. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

14. No Net Cash Settlement. Notwithstanding anything herein to the contrary, in
no event will the Holder hereof be entitled to receive a net-cash settlement as
liquidated damages in lieu of physical settlement in Common Shares, regardless
of whether the Common Shares underlying this Warrant are registered pursuant to
an effective registration statement; provided, however, that the foregoing will
not preclude the Holder from seeking other remedies at law or equity for
breaches by the Company of its registration obligations to the Holder.

 

15. Miscellaneous.

 

(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder, or their successors and assigns.

 

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Warrant (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, New York for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Warrant, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO (INCLUDING ITS AFFILIATES, AGENTS, OFFICERS, DIRECTORS AND
EMPLOYEES) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
by being a Holder, be entitled to any rights of a shareholder with respect to
the Warrant Shares.

 

(f) No provision hereof, in the absence of any affirmative action by Holder to
exercise this Warrant to purchase Warrant Shares, and no enumeration herein of
the rights or privileges of Holder, shall give rise to any liability of Holder
for the purchase price of any Common Shares or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

MARIZYME, INC.

 

 

By:

 

Name:

James Sapirstein

Title:

Executive Chairman

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

MARIZYME, INC.

 

EXERCISE NOTICE

 

Ladies and Gentlemen:

 

(1) The undersigned hereby elects to exercise the above-referenced Warrant with
respect to ______________ Common Shares. Capitalized terms used herein and not
otherwise defined herein have the respective meanings set forth in the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

[  ] Cash Exercise under Section 4(b)

 

[  ] Cashless Exercise under Section 4(c) (assuming conditions precedent are
met)

 

(3) If the Holder has elected a Cash Exercise, the holder shall pay the sum of
$ ______________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
________________ Warrant Shares determined in accordance with the terms of the
Warrant.

 

 

Dated:

 

 

HOLDER:

 

 

 

 

 

 

 

 

Print name

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

MARIZYME, INC.

 

FORM OF ASSIGNMENT

To be completed and signed only upon transfer of Warrant

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________ the right represented by the within Warrant to purchase
_________________ Common Shares to which the within Warrant relates and appoints
__________________ attorney to transfer said right on the books of the Company
with full power of substitution in the premises.

 

Dated:

 

 

TRANSFEROR:

 

 

 

 

 

 

 

 

Print name

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

TRANSFEREE:

 

 

 

 

 

 

 

 

Print name

 

 

 

 

By:

 

 

 

 

 

Title:

 

WITNESS:

 

 

 

 

Address of Transferee:

 

 

 

Print name

 

 

 

 

 

--------------------------------------------------------------------------------